Citation Nr: 0415793	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-21 806	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral high 
frequency neurosensory hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from March 1965 to March 1969.  He also had 1 year, two 
months and nineteen days of prior active service.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the RO which 
denied a compensable rating for bilateral neurosensory 
hearing loss.  In January 2004, the veteran had a Video 
Conference Board hearing before the undersigned Veterans Law 
Judge.


The Board notes that the veteran filed a notice of 
disagreement with respect to a September 1999 RO rating 
decision, denying an increased rating for interface 
dermatitis, vacuolar-type, rated 10 percent disabling.  He 
argued that he should be assigned a 30 percent rating for the 
service-connected skin disorder.  By way of an April 2000 
rating decision, the RO granted an increased rating to 30 
percent for the service-connected interface dermatitis, 
vacuolar-type.  Since the RO has assigned the rating 
requested by the veteran, there is no longer any case or 
controversy for appellate review.  See generally AB v. Brown, 
6 Vet.App. 35, 39 (1993).  The only issue currently on appeal 
is as listed on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that a compensable rating is warranted 
for bilateral high frequency neurosensory hearing loss.  He 
claims that as a result of his hearing loss he has problems 
conversing with others.  During his January 2004 Video 
Conference Board hearing, he testified that his hearing loss 
had worsened since his last VA examination.  He last 
underwent audiological examination in April 2002.  While the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (April 7, 1995).

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) the 
information and evidence not of record that 
is necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 
16 Vet.App. 370 (2002).  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
examination to determine the severity of 
his bilateral hearing loss.  All 
necessary tests should be accomplished, 
including audiometric studies and speech 
reception thresholds.  All clinical 
findings must be reported in detail.  

3.  After the actions requested above have 
been completed, the RO should again review 
the record considering all of the evidence 
of record.  The appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




